Citation Nr: 0426320	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, with degenerative disc disease of L5-S1 and 
radiculopathy, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's service-
connected low back disorder.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas and a September 2000 rating 
decision issued by the Wichita, Kansas VARO.  

The Board remanded this case back to the RO in August 2002 
and October 2003, with instructions for further clarification 
as to the veteran's VA hearing request.  However, he failed 
to respond to a February 2004 letter in which such 
clarification was sought.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected lumbar spine disorder is 
productive of moderate symptoms, with forward flexion of the 
lumbar spine of at least 60 degrees, combined range of motion 
exceeding 120 degrees, and no evidence of incapacitation by 
his back disorder for at least two weeks in the past 12 
months.  

3.  The veteran's current psychiatric disorder is not 
etiologically related to either service or a service-
connected low back disorder.

4.  The veteran's service-connected low back disorder, his 
only service-connected disorder, does not preclude 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disorder, with degenerative disc disease of 
L5-S1 and radiculopathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5292 and 5293 (2003); 68 
Fed. Reg. 51454-51458 (August 27, 2003).

2.  A psychiatric disorder was not incurred in or aggravated 
by service or as due to a service-connected low back 
disorder.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2003).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
Moreover, the veteran has been afforded several VA 
examinations addressing the disorders at issue in this case.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate all of his 
claims has been met.  The RO described such evidence in a 
June 2003 letter.  By this letter, the RO has also notified 
the veteran of exactly which portion of that evidence (if 
any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was further notified 
that he should submit any additional records that he had in 
support of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the June 2003 
letter was not given prior to the first AOJ adjudication of 
his claims, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board.  After 
the notice was provided, the case was readjudicated, and a 
new Supplemental Statement of the Case was issued to the 
veteran in May 2004.  The veteran has thus been provided with 
every opportunity to submit evidence and argument in support 
of his claims, as well as to respond to VA notices.  As such, 
the Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claims in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Entitlement to an increased evaluation for a low back 
disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a May 1991 rating decision, the RO granted service 
connection for myofascial low back pain syndrome in view of 
in-service treatment for low back pain.  A 10 percent 
evaluation was assigned, effective from January 1991.  The RO 
increased this evaluation to 20 percent, effective January 
1992, in an August 1992 rating decision following a May 1992 
VA examination and MRI showing degenerative disc disease.  
The 20 percent evaluation has since remained in effect.

During his April 1998 VA examination, the veteran reported 
daily back pain, particularly with immobility, that 
occasionally radiated into the left lower extremity.  The 
examination revealed forward flexion to 80 degrees, extension 
to 20 degrees, and bilateral side bending to 40 degrees.  
There was pain with flexion only.  X-rays revealed a mild 
lumbar spine list to the right, a slight increase in 
angulation at the lumbar lordotic level of L5-S1, and 
narrowing of the L5-S1 interspace, particularly in the 
posterior aspect.  The relevant impressions were degenerative 
discopathy and intermittent facet impingement, with 
intermittent radiculitis of the left lower extremity.  The 
examiner recommended that the veteran continue efforts at 
vocational rehabilitation.

Although the veteran complained of left sciatica during VA 
physical therapy in July and August of 1999, an EMG in August 
1999 revealed no definite evidence of radiculopathy.  X-rays 
from April 2000 revealed degenerative osteoarthritic changes 
involving the lumbosacral spine, with narrowing of the L5-S1 
interspace and small osteophytes present along the anterior 
and lateral aspects of the lumbar vertebral bodies.

The veteran reiterated his complaints of low back pain during 
his April 2001 VA spine examination.  The examination 
revealed lumbar spine flexion to 80 degrees, extension to 10 
degrees, bilateral lateral bending to 20 degrees, and 
bilateral rotation to 45 degrees.  There was no muscle 
atrophy or weakness and no neurological abnormalities.  X-
rays revealed degenerative osteoarthritic changes involving 
the lumbosacral spine, with small osteophytes present along 
the anterior and lateral aspects of the lumbovertebral 
bodies.  The sacroiliac joint spaces were well-maintained, 
but there was slight narrowing of the L5-S1 interspace.  The 
diagnosis was degenerative osteoarthritis of the lumbosacral 
spine, with no evidence of radiculopathy by electromyogram in 
1999.

A July 2003 VA spine examination revealed lumbar spine 
forward flexion to 95 degrees, extension to 35 degrees, 
bilateral lateral flexion to 40 degrees, and bilateral 
extension to 35 degrees.  A neurological examination was 
within normal limits, and the veteran showed no signs of 
facial or verbal discomfort during the examination.  X-rays 
from June 2003 were noted to show minimal degenerative 
changes of the lumbosacral spine.  The diagnosis was minimal 
degenerative changes involving the lumbosacral spine, with no 
pain expressed during the examination and normal range of 
motion.

During his April 2004 VA examination, the veteran reported 
continued low back pain and feeling "like I'm paralyzed."  
The examiner noted that the veteran had not been 
incapacitated by his back disorder for at least two weeks in 
the past 12 months, as indicated in recent VA treatment 
records.  A neurological examination was within normal 
limits.  Range of motion studies of the low back revealed 
flexion to 60 degrees, extension to 10 degrees, and bilateral 
lateral flexion and rotation to 30 degrees, with some 
complaints of pain.  The examiner described the veteran as 
"not fully cooperative" during the examination.  The 
diagnosis was chronic lumbar pain, with minimal degenerative 
changes. 

The RO has evaluated the veteran's low back disorder under 
the old criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5293.  Under Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation, 
while a 40 percent evaluation is in order for severe 
limitation of motion.  Under Diagnostic Code 5293, moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent evaluation; while a 40 percent 
evaluation is assigned in severe cases, with recurring 
attacks and intermittent relief.

The diagnostic criteria for evaluating spine disorders have 
recently been revised, with provisions for intervertebral 
disc syndrome effective only from September 23, 2002 and 
other provisions effective only from September 26, 2003.  See 
68 Fed. Reg. 51454-51458 (August 27, 2003).  

Under these revisions, for Diagnostic Code 5235 to 5243,  a 
20 percent evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, combined range of motion of the 
thoracolumbar spine (including flexion, extension, bilateral 
lateral rotation, and bilateral lateral flexion) not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

In cases of intervertebral disc syndrome, a 20 percent 
evaluation is assigned in cases of incapacitating episodes of 
at least two weeks but less than four weeks during the past 
12 months.  A 40 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

Regardless of which set of criteria is used, however, there 
is no basis for an evaluation in excess of 20 percent for the 
veteran's low back disorder.  Each recent VA examination has 
showed forward flexion of the lumbar spine of at least 60 
degrees and combined range of motion exceeding 120 degrees.  
The veteran has been noted to not be incapacitated by his 
back disorder for at least two weeks in the past 12 months.  
Even taking pain into account as a factor, his limitation of 
motion and total symptomatology has not been more than 
moderately disabling.  DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2003).

With regard to other old diagnostic criteria, the Board 
further notes that there is no evidence of favorable 
ankylosis of the lumbar spine (40 percent under Diagnostic 
Code 5289) or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent 
under Diagnostic Code 5295).  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for a low back disorder, with degenerative disc 
disease of L5-S1 and radiculopathy, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



III.  Entitlement to service connection for a psychiatric 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During service, in August 2000, the veteran was noted to have 
chronic low back pain, with a questionable tension overlay.  
In November 2000, his low back pain was noted to be 
questionably anxiety-related.  A mental health evaluation 
report from the same month reflects that the veteran's 
behavior in regard to his back complaints did not a establish 
a history of a character disorder or a personality disorder, 
but possible passive-aggressive behavior was noted.  The 
veteran's September 1981 examination revealed no mental 
health abnormalities, but he did report a history of 
depression in the accompanying Report of Medical History.

Subsequent to service, the veteran began mental health 
treatment at a VA facility in June 1999.  Records from that 
month show that he reported concerns related to his low back 
disorder.  In October 1999, the veteran reported "panic" 
whenever something was wrong with his physical condition.  
Later in the same month, he stated that he felt that his 
panic was related to his health concerns and fears that he 
wouldn't be able to keep a job.  

The veteran underwent a VA psychiatric examination in April 
2001, during which he related his depression to the constant 
pain in his back.  The examiner noted that the veteran's back 
problems "could affect [his] emotional well-being."  A 
diagnosis of episodic anxiety and depression was rendered.

In April 2004, the veteran underwent a second VA psychiatric 
examination.  The examiner, who reviewed the claims file, 
diagnosed episodic anxiety and mild dysthymia.  Based on the 
claims file review and the examination findings, the examiner 
noted that the veteran's major stressor was "most likely the 
idea that he will soon be graduating [from an education 
program] and have to support himself financially."  The 
examiner further noted that this stressor "is certainly not 
due to any back problem" and that "[t]he required 
psychiatric disability secondary to his back injury simply is 
not credible at this time."  In conclusion, the examiner 
found that the veteran's back pain was, "in all likelihood, 
less a cause of this emotional disability than is the notion 
of having to enter the employment world."  

In this case, the Board is aware that the veteran has been 
treated for mental health problems at the same time that he 
has complained of frustration with his low back disorder and 
the employment difficulties resulting from this disorder.  
Moreover, the VA examiner from April 2001 suggested the 
possibility of a link between the veteran's low back problems 
and his mental well-being.  This examiner, however, did not 
offer a definite conclusion as to whether the two problems 
were causally related.  

By contrast, the examiner who conducted the April 2004 VA 
psychiatric examination did make a definite conclusion that 
the veteran's low back and psychiatric problems were not 
etiologically related.  This examiner instead determined that 
the veteran's anxiety and depression were attributable to 
trepidation about reentering employment.  The Board attaches 
more weight to this opinion than to the April 2001 opinion 
because it is more definite in nature and more clearly 
addresses the etiological question at the core of this 
matter.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in multiple lay 
submissions.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, to include as secondary to his service-connected 
low back disorder, and the claim must be denied.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, 38 U.S.C.A. § 5107(b) is not applicable.

IV.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's only service-connected disorder 
is his low back disorder, currently evaluated as 20 percent 
disabling.  This evaluation does not meet the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether there exists an extra-schedular basis for the grant 
of entitlement to TDIU.  

In this regard, the Board has considered the veteran's 
educational and employment background.  In his August 2000 
application, the veteran reported that he had last worked in 
February 1999 and that he became "too disabled to work" in 
June 1999.  He has a high school education.  The Board also 
observes that, during a January 2000 VA evaluation, the 
veteran reported that he had recently worked for one month at 
a department store but was terminated for "not working fast 
enough."  He subsequently worked briefly at a restaurant but 
quit on account of ankle pain and depression.  In a February 
2004 letter, the veteran stated that he was currently 
attending college classes in a vocational rehabilitation 
program.
 
For extra-schedular consideration, there must be evidence 
that the veteran's service-connected disorders result in 
exceptional interference with employability, but no such 
showing has been made in this case.  As noted above, the 
veteran's service-connected low back disorder has been shown 
to be no more than moderate in degree, with only moderately 
limited motion and no objective evidence of debilitating 
neurological symptoms.  There is no suggestion from the 
veteran's examination reports or from any other medical 
evidence of record that his low back disorder, in and of 
itself, precludes employability.

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disorder is of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  The Board is aware of the 
veteran's difficulties in seeking employment.  That having 
been said, the veteran, as a layperson, is unable to provide 
competent testimony as to matters which require medical 
expertise, such as the extent of his service-connected 
disorder(s).  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Additionally, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that evidence of record does not 
support the veteran's claim that his service-connected low 
back disorder renders him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  Since the preponderance of the evidence 
is against the veteran's claim, 38 U.S.C.A. § 5107(b) is not 
applicable in this case.  The Board does note, however, that 
the veteran is free to reopen his claim at any time.






ORDER

The claim of entitlement to an increased evaluation for a low 
back disorder, with degenerative disc disease of L5-S1 and 
radiculopathy, currently evaluated as 20 percent disabling, 
is denied.

The claim of entitlement to service connection for a 
psychiatric disorder, to include as secondary to the 
veteran's service-connected low back disorder, is denied.

The claim of entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



